Atkinson, J.
The questions made by the bill of exceptions in this case having been fully examined and determined by this court upon the two writs of error therein which have heretofore been considered (see 89 Ga. 311, and 94 Ga. 624); and the trial judge, in rendering the judgment now complained of, having correctly based his opinion upon the ground that the-questions presented by the motion for new trial made in this case were-res adjudicata, he committed no error in overruling the same.

Judgment affirmed.


All the Justices concurring.

Levy and claim. Before Judge Candler. Newton superior court. March term, 1896.
George W Qleaton and Capers Dickson, for plaintiff.
J. 8. Boynton, E. F. Edwards and J. I. Hall, contra.